 In the Matter of SUN GLOWINDUSTRIES,INC.andLOCAL 1379, UNITEDBROTHERHOOD OF CARPENTERS&JOINERS(A. F. OF L.)Case No. C-1870.-Decided Jwne 12, 1941Jurisdiction:furniture manufacturingindustry.Settlement:stipulation providing for compliancewith the Act.Remedial Orders:entered on stipulation.Mr. Max W. Johnstone,for the Board.Mr. William Switzer,of Mansfield, Ohio, for the Respondent.Mr. Harry Schwarzer,of Cleveland, Ohio, for the Union.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local 1379, UnitedBrotherhood of Carpenters & Joiners, affiliated with the AmericanFederation of Labor, herein called the Union, the National Labor Re-lations Board, herein called the Board, by the Regional Director forthe Eighth Region (Cleveland, Ohio), issued its complaint datedApril 16,1941, against Sun Glow Industries, Inc., Fredericktown, Ohio,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (2) and (3)" and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint accompanied by a notice ofhearing were duly served upon the respondent and upon the Union.'.Concerning the unfair labor practices, the complaint alleged insubstance (1) that the respondent, at its Fredericktown, Ohio plant,through its officers and agents, sponsored, urged and suggested theICopies of the complaint and notice of hearing were also served uponEmployees Asso-ciation of Sun Glow Industries,Inc, LocalWorkers Union of Fredericktown,Ohio,Mr.James Rose,Committteeman,Mr. Walter Brokow,'Committeeman, and Mr. Shorty Thomp-son,Committeeman.By a communicationdated April 21, 1941, EmployeesAssociationof Sun Glow Industries,Inc., informed the Boardthat itwas a successor labor organizationto another organization variously known as the Company Union,Employees Association,and Local Workers Union of Fredericktown, Ohio, and further stated thatit did not desireto intervene in the case and disclaimed all interest therein.32 N. L.R. B., No. 112.611448692-42-vol 32-40 612DECISIONSOF NATIONALLABOR RELATIONS BOARDformation of the employee representation plan known as the Com-mittee and dominated and interfered with the administration of theCommittee and contributed financial and other support thereto; (2)that the respondent at its Fredericktown plant fostered, encouraged,dominated and interfered with the formation of a labor organizationvariously known as the Company Union, the Employees Association,and Local Workers Union of Fredericktown, Ohio, referred to in thecomplaint and stipulation as the Company Union, and dominated andinterfered with the administration of that organization and contrib-uted financial and other support thereto; (3) that the respondentfostered, encouraged, dominated and interfered with the formationand administration of Employees Association of Sun Glow Industries,Inc., a successor labor organization to the Company Union; (4) thatthe respondent laid off or discharged and refused to reinstate J.Harvey Carr and Marion Francis Kirby because they joined andassisted the Union and engaged in concerted activity with other em-ployees for the purpose of collective bargaining and other mutual aidand protection and in order to discourage membership in the Union;(5) the respondent interfered with, restrained and coerced its em-ployees in the exercise of their right to self-organization as guaranteedin Section 7 of the Act in that it interrogated its employees concerningthe Union and their membership and activities therein.On April 21, 1941, the respondent, the Union, and counsel for theBoard entered into a stipulation.The stipulation provided as follows:IT IS HEREBYSTIPULATEDAND AGREED by and amongSun GlowIndustries, Inc., hereinafter called the Respondent, and Local1379, United Brotherhood of Carpenters & Joiners (affiliated withthe American Federation of Labor), hereinafter called the Union,and Max W. Johnstone, attorney for the National Labor RelationsBoard, hereinafter called the Board, as follows :1.Upon a second amended charge duly filed by the Union,Hugh E. Sperry, Regional Director for the Eighth Region of theBoard, as agent for the Board, acting pursuant to authoritygranted in Section 10- (b) of the National Labor Relations Act,hereinafter referred to as the Act, and acting pursuant to theBoard's Rules and Regulations, Series 2, as amended, issued itsComplaint and Notice of Hearing on the 16th day of April, 1941,against the Respondent.2.The Respondent is a corporation organized under and ex-isting by virtue of the laws of the State of Ohio. It wasincorporated under the laws of the State of Ohio in 1929.The Respondent is now and has continuously been engaged atplants in the cities of Logan, Tipp City, and Fredericktown, allin the State of Ohio, in the manufacture and sale of furniture. SPUN GLOW INDUST'RIE'S', INC.613The Respondent, in the course and conduct of its business, causesand has continuously caused a large part of the raw materialsused in the manufacture of its finished products to be purchasedand transported in interstate commerce from and through statesof the United States other than the State of Ohio to its plansabove referred to, located in the State of Ohio, and causes andhas continuously caused a large part of the furniture produced andmanufactured by it to be sold and transported in interstate com-merce from its plants in the State of Ohio into and through statesof the United States other than the State of Ohio.The principal raw materials used by the Respondent in the man-ufacture of its finished products are lumber, paints and varnishes.The Respondent purchased in the year 1940 raw materials of theapproximate value of $300,000.00 for use in the manufacture ofits finished products at its plant in Fredericktown, Ohio.Ap-proximately 75 percent of such raw materials came from sourcesoutside the State of Ohio.The Respondent produced in the year1940 at its Fredericktown, Ohio plant approximately $600,000 invalue of furniture.Approximately 90 percent of such furnitureso produced by the Respondent at its Fredericktown, Ohio plantwas sold and transported in interstate commerce outside of theState of Ohio.3.The Respondent is engaged in commerce within the mean-ing_ of Section 2 (6) of the Act and its operations affect commercewithin the meaning of Section 2 (7) of the Act.4.The Union is a labor organization within the meaning of theAct.The labor organization variously known as the CompanyUnion, the Employees Association, and Local Workers Union ofFredericktown, Ohio is a labor organization within the meaningof the Act.This organization will hereinafter be referred to asthe Company Union.A labor organization known as the Com-mittee, which was established in the year 1937 at the Respondent'sFredericktown, Ohio plant, is a labor organization within themeaning of the Act.This organization will hereinafter be re-ferred to as the Committee.A labor organization known as theEmployees Association of Sun Glow Industries, Inc., which is asuccessor labor organization to the Company Union, is a labororganization within the meaning of the Act.This organizationwill hereinafter be referred to as the Association.5.All parties hereto acknowledge service of the Complaint,Notice of Hearing, Second Amended Charge, all above referred to,and of a copy of the Rules and Regulations, Series 2, as amended,of the Board, and expressly waive further pleadings, hearing,and the making of findings of fact and conclusion of law by theBoard. 614DECISIONS OF NAT10NAL LABOR RELATIONS BOARD6.This Stipulation, together with the Complaint, Notice ofhearing, the Second Amended Charge, and a copy of the Rules andRegulations, Series 2, as amended and a copy of a letter fromEd. Moree, President of the Employees Association of Sun GlowIndustries, Inc., to Hugh E. Sperry, Regional Director for theEighth Region of the National Labor Relations Board, datedApril 21, 1941, may be filed with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C., and whenso filed, shall constitute the record in this case.7.The Respondent laid off and/or discharged from its employ-ment J. Harvey Carr on or about November 26, 1940 and MarionFrancis Kirby on or about November 26, 1940.The Respondenthas offered reinstatement to the said J. Harvey Carr and the saidMarion Francis Kirby to their former or substantially equivalentpositions and such reinstatement has been refused by these saidindividuals.8.All parties hereto hereby consent to the entry of an Orderby the Board providing that, on the basis of the record in the case,pursuant to Section 10 (c) of the Act, the Respondent, its officers,agents, successors and assigns, shall :I.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining, orother mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act.(b) In any manner dominating or interfering with the ad-ministration of the labor organization which was formed inthe plant in 1937 and which labor organization is known as TheCommittee, and the labor organization known variously as theCompany Union, the Employees Association, and Local WorkersUnion of Fredericktown, Ohio, and the labor organization knownas the Employees Association of,Sun Glow Industries, Inc.(c)From discouraging membership in Local 1379, UnitedBrotherhood of Carpenters & Joiners, affiliated with the Amer-ican Federation of Labor, by terminating the employment of,or refusing to reinstate any of its employees, or in any othermanner discriminating in regard to the hire or tenure of em-ployment of its employees, or any term or condition of theiremployment.II.Take the follow,'ing affirmative action to effectuate thepolicies of the Act : SPUN GLOW INDTTSri`RLEIS1,INC.615(a)Refrain from recognition of as the representative of anyof its employees for the purpose of dealing with the_ Respondentconcerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other terms and conditions of employmentand completely disestablish the organization which was formedin its plant in 1937, known as The Committee, and the organ-ization variously known as Company Union, the Employees As-sociation, and Local Workers Union of Fredericktown, Ohio, andthe organization known as the Employees Association of SunGlow Industries, Inc., as such representatives.(b)Make whole J. Harvey Carr and Marion Francis Kirbyfor any loss of pay they may have suffered by reason of theRespondent's discrimination in respect to their hire or tenureof employment, by payment to J. Harvey Carr of the sum ofSixty Five ($65) Dollars and to Marion Francis Kirby of thesum of Fifty ($50) Dollars;(c)Post immediately in conspicuous places in the Frederick-town, Ohio plant of the Respondent, and maintain for a periodof at least sixty (60) consecutive'days notice to its employeesstating :(1)That the Respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraph 1 (a), (b)and (c) of this Order;(2)That it will take the affirmative action ordered in para-graph II (a) and (b) of this Order;(3)That the Respondent's employees are free to become orremain members of Local 1379, United Brotherhood of Carpenters& Joiners, affiliated with the American Federation of Labor, andthat the Respondent will not discriminate against any employeebecause of membership or activity in that organization;(d)Notify the.Regional Director for the Eighth Region of theBoard, in writing, within ten (10) days from the date of thisOrder what steps the Respondent has taken to comply herewith.9.The labor organization herein referred to as The Committeeand the labor organization herein referred to as the CompanyUnion do not now claim membership among the employees ofthe Respondent.10.Upon application by the Board, the United States CircuitCourt of Appeals for the Sixth Circuit, or any appropriate Cir-cuit Court of Appeals of the United States, may enter its decreeenforcing the Order of the Board, as set forth in paragraph 8,above.All parties hereto expressly waive all right and privilegeto receive further notice of the filing of an application for theentry of such decree or to contest the entry of such decree. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.This Stipulation contains the entire agreement between allthe parties hereto and there is no other agreement of any kind,verbal, or otherwise, which varies, alters, or adds to or detractsfrom this Stipulation.12.This Stipulation is subject to the approval of the NationalLabor Relations Board.On May 9, 1941, the Board issued an Order approving the abovestipulation, making it a part of the record in the case, and transferringthe proceedings to the Board for the purpose of entry of a Decisionand Order, pursuant to the provisions of the stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe respondent,Sun Glow Industries,Inc., an Ohio corporation,with its principal office in Mansfield,Ohio, is engaged in the manufac-ture and sale of furnitureat Logan, Tipp City,and Fredericktown,Ohio.The principal raw materials used by respondent in the manu-facture of its finished products are lumber,paints and varnishes.The respondent purchased,in the year 1940, raw materials of the ap-proximate value of $300,000.00 for use in the manufacture of itsfinished products at its plant in Fredericktown,Ohio.Approxi-mately 75 per cent of such raw materials came from sources outsidethe State of Ohio.The respondent produced in the year 1940 at itsFredericktown Ohio, plant furniture approximating$600,000 in value,approximately 90 per cent of which was sold and transported in inter-state commerce outside the State of Ohio.The respondent admits thatit is engaged in interstate commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade,traffic and commerce among the several States.II.THE ORGANIZATIONS INVOLVEDLocal 1379,UnitedBrotherhood of Carpenters and Joiners(A. F. L.) is a labor organization within the meaning ofSection2 (5) of the National Labor Relations Act.The labororganizationvariously known as the Company Union,the Employees Association and Local Workers Union of Frederick-town, referred to in the stipulation as the Company Union, is a labororganizationwithin the meaning of Section 2 (5) of the NationalLabor Relations Act.The Committee and Employees Association of Sun Glow Industries,Inc., arelabororganizationswithin the meaning of Section 2 (5) ofthe National Labor Relations Act. SUN' GLOW INDUSrrRIEls, INC.617ORDERUpon the basis of the above findings of fact, the above stipulations,the entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Sun Glow Industries, Inc., Fred-ericktown, Ohio, its officers, agents, successors and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining, or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.(b) In any manner dominating or interfering with the administra-tion of the labor organization which was formed in the plant in1937 and which labor organization is known as The Committee, andthe labor organization known variously as the Company Union, theEmployees Association, and Local Workers Union of Fredericktown,Ohio, and the labor organization known as the Employees Associationof Sun Glow Industries, Inc.(c)From discouraging membership in Local 1379, United Brother-hood of Carpenters & Joiners, affiliated with the American Federa-tion of Labor, by terminating the employment of, or refusing to re-instate any of its employees, or in any other manner discriminatingin regard to the hire or tenure of employment of its employees,or any term or condition of their employment.II.Take the following affirmative action to effectuate policies ofthe Act :(a)Refrain from recognition of as the representative of any ofits employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other terms and conditions of employment and com-pletely disestablish the organization which was formed in its plantin 1937, known as The Committee, and the organization variouslyknown as Company Union, the Employees Association, and LocalWorkers Union of Fredericktown, Ohio, and the organization knownas the Employees Association of Sun Glow Industries, Inc., as suchrepresentatives.(b)Make whole J. Harvey Carr and Marion Francis Kirby forany loss of pay they may have suffered by reason of the respondent'sdiscrimination in respect to their hire or tenure of employment, bypayment to J. Harvey Carr of the sum of Sixty Five ($65) Dollarsand to Marion Francis Kirby of the sum of Fifty ($50) Dollars; 618DECISIONS OF NATIONAL .LABOR RELATIONS BOARD(c)Post immediately in conspicuous places in the Fredericktown,Ohio plant of the respondent, and maintain for a period of at leastsixty (60) - consecutive days notice to its employees, stating :(1)That the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraph I (a), (b) and(c) of this Order;(2)That it will take the affirmative action ordered in paragraphII (a) and (b) of this Order;(3)That the respondent's employees are free to become or- re-main members of Local 1379, United Brotherhood of Carpenters &Joiners, affiliated with the American Federation of Labor, and thatthe respondent will not discriminate against any employee becauseof membership or activity in that organization;(d)Notify the Regional Director for the Eighth Region of theBoard, in writing, within ten (10) days from the date of this Orderwhat steps the respondent has taken to comply herewith.